Case 0:21-cv-60289-RKA Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. _______________

 BLAKE TURIZO,
 individually and on behalf of all
 others similarly situated,

        Plaintiff,

 vs.

 HEALTHFUND SOLUTIONS, LLC,

       Defendant.
 ___________________________/

                                      NOTICE OF REMOVAL

        Pursuant to the terms and provisions of 28 U.S.C. §§ 1441 and 1446, Defendant,

 Healthfund Solutions, LLC, (hereinafter “Healthfund”), by and through its undersigned counsel,

 hereby files this Notice of Removal in the above-styled cause to the United States District Court,

 Southern District of Florida, on the following grounds:

        1.       On December 16, 2020, Plaintiff Blake Turizo (“Plaintiff”) filed a Class Action

 Complaint (the “Complaint”) on behalf of himself and all others similarly situated with the Circuit

 Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, as Case No. CACE-

 20-021118 (the “State Court Action”).

       2.        The Complaint alleges that Defendant Healthfund violated the Telephone

 Consumer Protection Act (“TCPA”) and in particular cites to 47 U.S.C. § 227(b) and 47 C.F.R. §

 64.1200(a)(1)(iii). A copy of the Summons and Summons is attached hereto as Exhibit A and B,

 respectively.
Case 0:21-cv-60289-RKA Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 5




       3.       The instant suit is one over which this Court has subject matter jurisdiction pursuant

 to 28 U.S.C. §1331, as the TCPA provides federal question jurisdiction.

       4.       Removal is proper and TCPA cases are removable. Duran v. Wells Fargo Bank,

 N.A., 878 F. Supp. 2d 1312, 1315–16 (S.D. Fla. 2012) (“This action was removed to this Court

 based on federal question jurisdiction, 28 U.S.C. § 1331, because the Complaint alleges a violation

 of the TCPA…. It is established that federal courts have subject matter jurisdiction over TCPA

 claims.”)

       5.       The United States Supreme Court held in Mims v. Arrow Financial Services, LLC,

 132 S. Ct 740, 748, 565 U.S. 368, 387 (2012), that “because federal law creates the right of action

 and provides the rules of decision…[a] TCPA claim, in [28 U.S.C.] §1331’s words, plainly ‘arises

 under’ the ‘laws…of the United States.’”

       6.       Plaintiff’s claims against Defendant are based on a federal question and, thus, the

 case is removable by Defendant. See 28 U.S.C. §1441.

       7.       Defendant’s registered agent was served with a copy of the Complaint and

 Summons on January 5, 2021. See Return of Service attached as Exhibit C.

       8.       Thirty days have not yet expired since this action became removable to this Court.

 Thus, this matter is timely removed pursuant to 28 U.S.C. §1446(b).

       9.       Defendant’s time to answer, move or otherwise reply with respect to the Summons

 and Complaint has not yet expired.

       10.      There are no other defendants in this matter for whom proof of consent to removal

 is required.

       11.      By filing this Notice of Removal, Defendant does not waive any defenses or claims,

 including without limitation, all defenses specified in Fed. R. Civ. P. 12, or any other defense.



                                                  2
Case 0:21-cv-60289-RKA Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 5




       12.      Written notice of the filing of the Notice of Removal, on this date, has been given

 to Plaintiff through his attorney. A copy of this Notice has, on this date, been filed with the Clerk

 of the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.

       13.      The only pleadings served and filed in the aforementioned state court action are the

 Summons, Complaint, Return of Service, State Civil Cover Sheet, and Clerk’s Certificate of

 Compliance, which are attached respectively as Exhibits A, B, C, D and E to this Notice of

 Removal. A copy of the state court docket is also attached as Exhibit F.

         WHEREFORE, the Defendant, Healthfund Solutions, LLC, requests that this Court

 assume jurisdiction of this case and approve the Notice of Removal.




                                                  3
Case 0:21-cv-60289-RKA Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 5




 Dated: February 3, 2021

                                    Respectfully submitted,

                                    Co-Counsel for Healthfund Solutions, LLC

                                    BOWMAN AND BROOKE, LLP

                                    /s/ Shawn Libman
                                    Shawn Y. Libman
                                    Fla. Bar No. 10544
                                    Shawn.Libman@bowmanandbrooke.com
                                    Maria.Esteva@bowmanandbrooke.com
                                    Stephanie Simm
                                    Fla. Bar No. 15486
                                    Stephanie.Simm@bowmanandbrooke.com
                                    Two Alhambra Plaza, Suite 800
                                    Miami, Florida 33134
                                    Phone: 305/995-5600

                                    and

                                    WOLFE | PINCAVAGE
                                    Douglas A. Wolfe
                                    Fla. Bar No. 28671
                                    doug@wolfepincavage.com
                                    Danya J. Pincavage
                                    Fla. Bar. No. 14616
                                    danya@wolfepincavage.com
                                    Jennifer Leto
                                    Fla. Bar. No. 1026229
                                    jennifer.leto@wolfepincavage.com
                                    2937 SW 27th Ave., Ste. 302
                                    Miami, FL 33133-3772
                                    Phone: (786) 409-0800




                                      4
Case 0:21-cv-60289-RKA Document 1 Entered on FLSD Docket 02/03/2021 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 3, 2021, I electronically filed the foregoing with
 the Clerk of the Court for the United States District Court, Southern District of Florida, by using
 the CM/ECF system and served by email to: Manuel S. Hiraldo, Esq., Hiraldo, P.A., 401 E. Las
 Olas Boulevard, Suite 1400, Ft. Lauderdale, Florida 33301, (mhiraldo@hiraldolaw.com) and
 Jibrael S. Hindi, Esq., The Law Offices of Jibrael S. Hindi, 110 SE 6th Street, Suite 1744, Ft.
 Lauderdale, Florida 33301, (jibrael@jibrae11aw.com).

                                              Co-Counsel for Healthfund Solutions, LLC

                                              BOWMAN AND BROOKE, LLP

                                              /s/ Shawn Libman
                                              Shawn Y. Libman
                                              Fla. Bar No. 10544
                                              Shawn.Libman@bowmanandbrooke.com
                                              Maria.Esteva@bowmanandbrooke.com
                                              Stephanie Simm
                                              Fla. Bar No. 15486
                                              Stephanie.Simm@bowmanandbrooke.com
                                              Two Alhambra Plaza, Suite 800
                                              Miami, Florida 33134
                                              Phone: 305/995-5600

                                              and

                                              WOLFE | PINCAVAGE
                                              Douglas A. Wolfe
                                              Fla. Bar No. 28671
                                              doug@wolfepincavage.com
                                              Danya J. Pincavage
                                              Fla. Bar. No. 14616
                                              danya@wolfepincavage.com
                                              Jennifer Leto
                                              Fla. Bar. No. 1026229
                                              jennifer.leto@wolfepincavage.com
                                              2937 SW 27th Ave., Ste. 302
                                              Miami, FL 33133-3772
                                              Phone: (786) 409-0800




                                                 5
